DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.

Response to Amendment

Claims 1, 11 are currently amended.
Claims 2-3 are previously presented.
Claims 4-10 are original.
Claims 12-21 are cancelled.
Claim 22 is new.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri (US 2018/0036964) and further in view of Moller (US 5172489).

Regarding claim 1, DehghanNiri discloses: a powder bed receptacle (see powder bed fusion 3D printer of [0036]) comprising:
A powder bed receptacle (see Fig. 1 – the powder bed is item 130, dispensing section 120 of [0037]), a hopper to store powder (see build platform of [0030]), an ultrasonic transducer (see electromagnetic acoustic transducer of [0045]/[0005] – it is positioned within the build platform / hopper – see [0038]) and a recoater (see recoating blade 150 of [0044]).
DehghanNiri does not disclose: wherein the hopper contains a desiccant.
In the same field of endeavor of hopper design as DehghanNiri (see title, abs), Moller discloses: a desiccant positioned within the hopper (see [0542] which discloses that the powder is dried with desiccant – see sodium silicate of [0593] a common desiccant in the art).
To add the desiccant of Moller to the AM / PBF system of DehghanNiri had the benefit that it improved the density of the final part ([0338]).
The combination DehghanNiri / Moller would necessarily drive the moisture into the desiccant when moisture and desiccant are present as a manner of operating / intended use of the apparatus / product.
It would have been obvious to one of ordinary skill in the art to combine the desiccant of Moller in the PBF system of DehghanNiri to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved density of the final part.

Regarding claim 2, the combination DehghanNiri / Moller discloses: a controller (see controller 1110 of [0051] of DehghanNiri).

Regarding claim 3, the combination DehghanNiri / Moller is interpreted as capable of agitating the powder to dehumidify the powder when there is moisture present as a manner of operating / intended use of the apparatus.

Regarding claim 6, the term dessicator had been interpreted under the BRI standard as a storage location of the desiccant.  The combination DehghanNiri / Moller is interpreted as containing a hopper with desiccant and therefore has a dessicator.  If Applicant means that there is a second hopper with dessicant, this is not captured by the current claim construction and Examiner recommends recitation of a desiccant source / hopper separate from the initial hopper.

Regarding claim 7, the combination DehghanNiri / Moller discloses: an energy beam source (see laser or light source of [0030] of DehghanNiri) positioned above the powder bed (see structure 102 of Fig. 1 and [0036] of DehganNiri).

Regarding claim 8, that the combination DehghanNiri / Moller includes a bag of dessicant is interpreted as a manner of operating or intended use.  The structure of the hopper / powder bed is interpreted as capable of accepting a bag of dessicant in its hopper structurally.  Therefore, there is no patentable distinction between the hopper / powder bed of DehghanNiri / Moller with dessicant and a dessicant bag of the claimed structures.

Regarding claim 9, the combination DehghanNiri / Moller discloses: wherein a casing (see housing structures 123 and 116 and 114; walls of [0036]) comprises a receptacle for fitting the ultrasonic transducer. That the ultrasonic transducer is stored in a cavity is interpreted as satisfied by the combination DehghanNiri / Moller (see DehghanNiri transducers).

Regarding claim 11, the combination DehghanNiri / Moller is interpreted as capable of the recited functions as a manner of operating / intended use of the recited and disclosed structures (that the sound approaches the desiccant from the transducer is interpreted as a function that the combination is capable of).

Regarding claim 22, DehghanNiri discloses: a powder bed fusion system (see powder bed fusion 3D printer of [0036]) comprising:
A powder bed receptacle (see Fig. 1 – the powder bed is item 130, dispensing section 120 of [0037]), a hopper to store powder (see build platform of [0030]) having a casing (all hoppers have casings / housing), a casing receptacle (where the desiccant is stored) and an aperture (there is an portion open to air), an ultrasonic transducer (see electromagnetic acoustic transducer of [0045]/[0005]) and a recoater (see recoating blade 150 of [0044]) coupled to the aperture of the hopper (the recoater and the build platform interact at some point during the additive manufacturing operation – see Fig. 1).
DehghanNiri does not disclose: wherein the hopper contains a desiccant.
In the same field of endeavor of hopper design as DehghanNiri (see title, abs), Moller discloses: a desiccant positioned within the hopper (see [0542] which discloses that the powder is dried with desiccant – see sodium silicate of [0593] a common desiccant in the art).
To add the desiccant of Moller to the AM / PBF system of DehghanNiri had the benefit that it improved the density of the final part ([0338]).
The combination DehghanNiri / Moller would necessarily drive the moisture into the desiccant when moisture and desiccant are present as a manner of operating / intended use of the apparatus / product and have a desiccant positioned in an upper portion of the hopper (most any portion of the hopper can be considered an upper portion and filling the hopper so that it is entirely full of desiccant reads on / meets the claimed subject matter).
It would have been obvious to one of ordinary skill in the art to combine the desiccant of Moller in the PBF system of DehghanNiri to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved density of the final part.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri (US 2018/0036964) and further in view of Moller (US 5172489), and Farr (US 2005/0029175).

	Regarding claim 4, the combination DehghanNiri / Moller is NOT interpreted as having the ultrasonic transducer arranged at (near) a surface region of a casing of the hopper.
In the same field of endeavor of additive manufacturing apparatuses with transducers (see [0026]), Farr discloses: wherein the tank / hopper includes an ultrasonic transducer (Id.).
	To add the ultrasonic transducer in the surface region of the housing of Farr to the PBF apparatus of DehghanNiri had the benefit that it was a suitable design for the construction of the apparatus and was a rearrangement of essential working parts.  See MPEP 2144.04(VI)(C) regarding the obviousness or rearrangements of essential working parts.
	It would have been obvious to one of ordinary skill in the art to combine the transducer in the surface region of the housing of Farr to the PBF apparatus of DehghanNiri to arrive at the claimed invention before the effective filing date because doing so was a mere rearrangement of essential working parts.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri (US 2018/0036964) and further in view of Moller (US 5172489), and Koch (US 2002/0185782).

Regarding claim 5, the combination DehghanNiri / Moller does not disclose: a plurality of ultrasonic transducers.
	In the same field of endeavor of additive manufacturing systems as DehghanNiri, Koch discloses: a plurality of transducers (see transducers of claim 13).
	To combine the plurality of transducers of Koch with the PBF system of DehghanNiri was a duplication of essential working parts to one of ordinary skill in the art.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplications of essential working parts to one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the transducers as in Koch in the PBF system of DehghanNiri to arrive at the claimed invention before the effective filing date because doing so was a duplication of essential working parts to one of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743